Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of  May 11,
2012, by and among TUCANA LITHIUM CORP., a Nevada company (the “Parent”), PAY BY
THE DAY COMPANY INC., a Ontario corporation (the “Company”) and JORDAN STARKMAN,
President, Chief Executive Officer, Secretary and the sole director of Parent
and President of the Company(“Starkman”).


RECITALS
 
WHEREAS, Parent owns 100% of the issued and outstanding common shares of the
Company (the “Shares”);
 
WHEREAS, Starkman desires to purchase from Parent, and Parent desires to sell to
Starkman the Shares, and in exchange, Starkman desires to assume the Assumed
Liabilities (as defined below) of the Company.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto, intending
to be legally bound hereby, do hereby agree as follows:
 
1.     Parent hereby sells to Starkman, and Starkman hereby purchases from the
Parent, the Shares.
 
2.     In consideration for the purchase of the Shares pursuant to Section 1
above and subject to the terms and conditions set forth herein, Starkman
contemporaneously herewith assumes and agrees to pay, perform and discharge any
and all the liabilities and obligations of the Company (the “Assumed
Liabilities”).
 
3.     Parent, hereby represents and warrants to Starkman that it owns, of
record and beneficially, and has good and marketable title to the Shares, all of
which are free and clear of all liens, charges and encumbrances.
 
4.     In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
5.     This Agreement contains the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein, neither Parent, the Company, nor Starkman makes any
representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 
6.     This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
PARENT:
 
TUCANA LITHIUM CORP.
 
By:
/s/ Jordan Starkman
Name:
Jordan Starkman
Title:
President and Chief Executive Officer
 
COMPANY:
 
PAY BY THE DAY COMPANY INC.
 
By:
/s/ Jordan Starkman
Name:
Jordan Starkman
Title:
President
   
STARKMAN:
 
/s/ Jordan Starkman
JORDAN STARKMAN



 


 

--------------------------------------------------------------------------------


 